Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (method of detecting FOLR1) and the species of SEQ ID NO: 44 in the reply filed on 2/2/22 remains in effect. Election was made without traverse in the reply filed on 2/2/22.
Claims 1-2, 10, 13, 19, 21, 25-26, 32-33, 40-41, 46, 51, 55, 58, and 81-84 are under examination.

Withdrawn Rejections
The rejection under §112(b) is withdrawn in light of the amendments.

Claim Objections
Claim 84 is objected to because of the following informalities:  the “which” in line 10 generates a sentence fragment; however, it is clear from, e.g., claim 55 that this “which” does not belong.  Appropriate correction is required.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, 13, 19, 21, 32-33, 40-41, 46, 51, 55, 58, and 81-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krizman (US 20170168057; previously cited) in view of Testa (US 20140099332; previously cited). This rejection has been modified solely to address the new amendments.

Regarding claim 1, Krizman teaches:
 LC/MS analysis: the peptides are separated by liquid chromatography (LC) prior to analysis by a mass spectrometer (paragraph 19).
Prior to using LC/MS, using immunological separation of the peptides: peptides may be separated by an affinity technique; immunological separation of peptides prior to mass spectrometric analysis (paragraph 20).
Where the peptide is digested FOLR1: FOLR1 peptides found in various embodiments described herein were derived from the FOLR1 proteins by trypsin digestion (paragraph 22); this digestion was then detected and analyzed by MS (paragraph 22).
Wherein the FOLR1 is detected by monitoring the chromatographic separation and mass spectrometric response of at least one signature FOLR1 peptide: absolute quantitative levels of FOLR1 proteins are determined (paragraph 11); the list of peptides was collated and used to determine the proteins that were detected (paragraph 24); each of the peptides was detected by mass spectrometry…for use in quantitative selected reaction monitoring (SRM)/multiple reaction monitoring (MRM) (paragraph 25).

Thus, Krizman teaches steps c and d of claim 1. While Krizman also teaches using immunocapture prior to steps c and d, Krizman does not teach the immunocapture reagent is attached to a solid support.
	Nevertheless, one of ordinary skill in the art at the time of filing would have found it obvious to attach the immunocapture reagent to a solid support. Krizman teaches that many immunocapture techniques were known in the art (paragraph 20), prompting the person of ordinary skill to select a known means of using immunocapture to separate the FOLR1 protein prior to the elution/digestion steps of Krizman. While Krizman teaches performing the immunoseparation on the “peptides” (paragraph 20), Krizman also teaches that the LC/MS analysis functions without such a step. Thus, if the technique of immunoseparation was known to the person of ordinary skill to function with both fragments as well as whole proteins, it would have been obvious that the digestion could occur before or after the immunoseparation with predictable results and a mere change in the order of steps is prima facie obvious (MPEP §2144(IV)(C)).
	Testa provides this knowledge. Testa teaches detecting FOLR1 in a biological sample using an antibody (immunocapture reagent) which binds human FOLR1 (paragraph 30). This capture reagent is immobilized on a solid support (paragraph 30). As LC/MS cannot be performed while the peptide is still bound to the solid support, it would have been obvious that an elution step was necessary prior to the LC/MS step. As the technique of Testa separates the FOLR1 protein from the undesired additional proteins in a biological sample and the LC/MS technique is used to quantitate FOLR1 fragments, it would have been obvious to perform the digestion step in between these two steps, arriving at a method using all of the same steps in the same order as instantly claimed.
With respect to the detection of shed FOLR1, Testa teaches the method as capable of detecting shed FOLR1 (paragraph 1).
	With respect to “eluting the captured FOLR1”, the above analysis articulates that the method of Testa captures the FOLR1 to the solid support, which must then be eluted to proceed to the LC/MS analysis.
	With respect to the limitation “to produce at least one signature FOLR1 peptide”, this is a result flowing from the active method steps. The combination of references would have made obvious this digestion step. As this step would have been obvious, the results flowing from that step must also be obvious. Further, as above, a FOLR1 signature is detected and so such a signature must have been produced, else it could not have been detected.
	With respect to the limitation “wherein the immunocapture reagent comprises an antibody or antigen-fragment that binds to FOR1”, Testa teaches such an antibody as described above.
	Regarding claim 2, Krizman teaches the levels of FOLR1 are quantitated (paragraphs 11, 24, 25).
	Regarding claim 10, Testa teaches the antibody binding was not inhibited by binding of folic acid to FOLR1 (paragraph 238: “the assay could detect FOLR1 even in the presence of bound folic acid”; “the presence of folic acid had negligible impact on the detection affinity of the assay”).
	Regarding claim 13, Testa teaches the antibody comprises SEQ ID NOs: 1-3 and 13-15 as the CDRs of VH1-3 and VL1-3, respectively (paragraph 22). These sequences are identical to the instantly claimed sequences of the same ID.
	Regarding claim 19, Testa teaches the antibody comprises SEQ ID NOs: 25 and 29 (paragraph 20), which is identical to instant SEQ ID NOs: 25 and 29.
Regarding claim 21, Testa teaches the antibody comprises SEQ ID NOs: 33 and 37 (paragraph 20), which is identical to instant SEQ ID NOs: 33 and 37.
Regarding claim 32, Krizman teaches digestion with a mixture of trypsin and Lys-C (paragraph 16).
Regarding claim 33, Krizman does not disclose the sequence of SEQ ID NO: 44. However, Krizman does teach digesting the same protein with the same proteases as described above. The fragments of instant claim 33 are produced by the same active steps of Krizman and so must also necessarily have been produced by Krizman. Moreover, as evidenced by Uniprot (previously cited), the VLNVPLCK sequence (instant SEQ ID NO: 44) is present in human FOLR1, which is taught as the detected FOLR1 in both Testa (paragraph 30) and Krizman (paragraph 26), adding further evidence that upon digestion with Trypsin and/or Lys-C as suggested by Krizman, a fragment comprising this sequence would necessarily be generated.
With respect to the new amendments, the claim is amended such that the “signature peptide comprises” SEQ ID NO: 44. This signature peptide from claim 1 is one “produced” by digestion and so the same rationale applies.
Regarding claim 40, the combination of Krizman/Testa arrives at a method comprising the same active steps as the instant method. Further, Krizman teaches the method is capable of quantitively determining the relative and absolute levels of all peptide fragments in the sample (paragraph 9). Thus, by performing the method as described above, the signature peptide of instant SEQ ID NO: 44 would have been detected.
Regarding claim 41, Krizman teaches the sample may be a serum sample (paragraph 51) as does Testa (paragraph 14), making such a choice obvious because both references teach the method is capable of being used successfully to detect FOLR1 in such samples.
Regarding claim 46, Testa teaches the sample is obtained from a cancer patient (paragraphs 11-12) as does Krizman (paragraph 63), making detection of the FOLR1 fragment in a sample from a cancer patient obvious because both references teach the success in using the methods to detect FOLR1 in a sample obtained from a patient having cancer.
Regarding claim 51, Testa teaches the antibody huMOV19 (paragraph 148 and table 3), which comprises the sequences listed in the instant claim. The antibodies of the method of Testa do “not competitively inhibit the binding of huMov19 to FOLR1” (paragraph 30), indicating the method of Testa detecting FOLR1 is not inhibited by the presence of this antibody, nor would there be any reason to expect the huMov19 antibody would interfere with the method of Krizman as Krizman does not teach such inhibition.
With respect to the new amendment, the claim now indicates that the detection is not inhibited by the presence of a certain antibody in the sample. As Testa uses an identical antibody as instantly claimed for detection of FOLR1, and the remaining active steps would have been obvious in the same combiatino, this supports the conclusion that the properties of the particular reagents would also be the same, such as detection not being inhibited.
Regarding claim 55, as amended, this claim differs from claim 1 solely in the recitation of a particular property of the assay: the method can detect 0.5 ng/mL FOLR1 in a sample. Neither Testa nor Krizman teach a specific amount of FOLR1 is detected. However, the combination of references above arrives at performing the same active steps to detect the same protein fragments from the same samples. Thus, the evidence supports a conclusion that the properties of the method must also be the same as the same techniques were used. Second, while Applicant has removed the phrase “at least” from claim 55, this does not alter the analysis. As stated previously, on one hand, if the combined method detected less than 0.5ng/mL, it would clearly be able to detect 0.5 ng/mL. On the other hand, if the method as combined detected, e.g., 25 ng/mL, this still meets the limitations of the claim as the 0.5ng/mL detected was part of the total 25 ng/mL detected. The claim limitation is not to a limit of detection of the assay nor does it require detection of a sample containing only 0.5 ng/mL, only that the assay “can detect 0.5 ng/mL FOLR1 in a sample”, which it clearly can.
	Regarding claim 58, the method steps of the prior art are identical to the instant method steps claimed. There are no additional steps claimed to achieve the claimed signal-to-noise ratio of at least five. Since the prior art combination practices all of the same active steps, this instantly claimed result must also be achieved. Further, Krizman teaches one of the deficiencies of IHC is the “great inherent potential for signal background” (noise; paragraph 106). This implies that the method of Krizman is one which overcomes this deficiency. Testa teaches a signal-to-noise ratio of 8 (paragraph 244). If the method of Testa has at least a 5 signal-to-noise ratio, it is reasonable to expect that the combined method had at least this level of S-t-N. Finally, see MPEP 2141(II)(C) stating "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. "KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. As seen in both Krizman and Testa, high S-t-N is desirable while low S-t-N is undesirable. Thus, a person of ordinary skill in the art would have used the general knowledge available at the time to improve S-t-N such that is was sufficiently high, e.g., at least the 8 taught by Testa. Taking all of the evidence into account, it would have been obvious for the method to achieve a signal-to-noise ratio of at least 5.
	Regarding claim 81, the signature peptide comprising SEQ ID NO: 44 is described above.
	Regarding claim 82, using both trypsin and Lys-C would have been obvious as above.
Regarding claim 83, the limitations of the antibody sequence as well as the limitations of describing the natural product of digestion are discussed above.
	Regarding claim 84, all the limitations of this claim have been discussed above and would have been obvious for the same reasons.
	Therefore, claims 1-2, 10, 13, 19, 21, 32-33, 40-41, 46, 51, 55, 58, and 81-84 would have been obvious.
	
Claims 1-2, 10, 13, 19, 21, 26, 32-33, 40-41, 46, 51, 55, 58, and 81-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krizman (US 20170168057) in view of Testa (US 20140099332) and further in view of Anderson (US 20040072251; previously cited).
Krizman and Testa are discussed above and that discussion is incorporated herein. Neither Krizman nor Testa teach using magnetic beads.
Nevertheless, use of these would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 26, Testa teaches any suitable solid support is acceptable. Krizman also teaches using immunoseparation as described above and cites US 7632686. Thus, it would have been obvious to the person of ordinary skill set to detect FOLR1 using the combined method of Krizman/Testa to turn to documents explicitly cited as useful techniques for incorporation into the method. US 7632686 was published as US 20040072251 (herein Anderson). Anderson teaches the antibody is bound to magnetic beads, i.e., where the solid support comprises magnetic beads (paragraph 23). Thus, use of magnetic beads as the solid support would have been obvious because the prior art teaches magnetic beads are a suitable solid support for attaching antibodies used for immunoseparation.
Further, it is noted that Anderson teaches using antibodies for immunoseparation of the full protein, followed by digestion, followed by MS analysis (paragraph 23). This provides further evidence that a person of ordinary skill in the art would have found the instantly claimed order of performing the steps obvious.
Therefore, claims 1-2, 10, 13, 19, 21, 26, 32-33, 40-41, 46, 51, 55, 58, and 81-84 would have been obvious.

Claims 1-2, 10, 13, 19, 21, 25, 32-33, 40-41, 46, 51, 55, 58, and 81-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krizman (US 20170168057) in view of Testa (US 20140099332) and further in view of Kiernan (US 20030027216; previously cited).
Krizman and Testa are discussed above and that discussion is incorporated herein. Neither Krizman nor Testa teach using an MSIA microcolumn.
Nevertheless, use of these would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 25, Testa teaches any suitable solid support is acceptable. Krizman also teaches using immunoseparation as described above. Thus, provided with this guidance, a person of ordinary skill would have turned to known methods of immunoseparation compatible with biological samples and MS analysis.
Kiernan teaches MSIA is “able to prepare micro-samples for mass spectrometry directly from biological fluid” paragraph 9. The MSIA is a “porous solid support…derivatized with affinity ligand” (paragraph 10), which meets the limitations of a solid support with an immunocapture reagent (affinity ligand) bound (derivatized). Kiernan teaches this technique is compatible with a wide range of proteins and samples (figures 2-42), offering a reasonable expectation of success in adapting the method to detection of FOLR1 from serum. Finally, Kiernan teaches MSIA as a microcolumn (paragraphs 79-80).
Therefore, claims 1-2, 10, 13, 19, 21, 25, 32-33, 40-41, 46, 51, 55, 58, and 81-84 would have been obvious.

Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive.
 Applicant argues there is no reason to combine the cited references. This is not persuasive because both documents are relevant to detecting FOLR1 and a reason to combine the documents was articulated in the rejection.
Applicant argues that shed folate is soluble, not cell-bound, and the whole of Krizman is directed to cell-based samples. This is not persuasive because Krizman explicitly teaches performing the method on, e.g., blood, urine, serum, sputum, lymphatic fluid, and saliva samples (claim 7). There is no evidence to suggest that the method as combined and articulated above would fail to detect soluble shed FOLR1, particularly as the same antibody as instantly claimed is used to isolate this target.
Applicant argues Krizman teaches away from using antibodies and so one would not look to the antibody method of Testa. A true “teaching away" from a concept must be explicit, not just an otherwise general suggestion. Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Thus, the context in which Krizman discusses antibodies must be considered. In the cited paragraph by Applicant (remarks 8/18/22 p.11), Krizman describes:
- “potential” for non-specific binding: the method of Testa is one which directly addresses this as articulated by the rejection. One of ordinary skill in the art aware of this “potential” would clearly have been motivated to address it. Testa uses immobilized capture reagents to specifically capture shed FOLR1 “from the undesired additional proteins in a biological sample”. Notably, this antibody is the same as the antibody instantly claimed (“immunocapture reagent comprises an antibody or antigen binding fragment that binds to FOLR1”; the antibody of instant claim 13).
- IHC fails to provide for objective quantitative analysis of multiple proteins simultaneously: this sentence—and indeed the whole of the cited paragraph by Applicant—discusses immunohistochemistry (not immunocapture as described by Testa) in the context of detection of multiple different targets. However, motivated to detect FOLR1 as set out by both Krizman and Testa, one would have immediately realized the benefits of the combination when set to detect this particular protein, as the method of Testa isolates the target from other potential non-specific targets, essentially purifying the target. One would have been motivated to combine the references to obtain the benefits of both methods in detecting this particular protein.
Thus, one would not have been “discouraged” from using antibodies to detect shed FOLR1 because Krizman’s alleged criticisms are directed to potential downfalls when detecting multiple proteins, where even this potential downfall is addressed by Testa.
Applicant argues those reading Testa would have no reason to look to Krizman because Krizman is solely directed to solid, cell-containing samples. First, even if this were true, Krizman is still relevant to the task of detecting FOLR1 and so represents relevant knowledge to the person of ordinary skill in the art at the time of filing. Second, as noted above, Krizman claims detection in a multitude of fluids as well. Of particular note, the claims of Krizman make no mention of paraffin embedding, formaldehyde, etc. Thus, while embodiments of Krizman include such, the invention of Krizman clearly has a wider application which would have been recognized by the person of ordinary skill in the art upon reading the disclosure of Krizman.
Applicant argues Krizman and Testa do not teach all of the claimed limitations because they do not teach “to produce at least one signature FOLR1 peptide” (instant claim 1). This is unpersuasive. The newly amended recitation of this signature peptide is a result of practicing the steps themselves and thus inherently flows from having practiced all of the claimed steps up to this point; see rejection of record. Further, Krizman explicitly describes detecting signature peaks/peptides (paragraph 10), relevant to the previous/current recitation of this phrase.
Applicant argues Krizman is limited to using the Liquid Tissue™ protocol. This is not persuasive because this is merely an alternative (“fragment peptides may be generated by a variety of means including the use of the Liquid Tissue™ protocol”; paragraph 17).
Applicant argues Krizman “does not teach generating a signature peptide from captured and eluted FOLR1”. This argument is a piecemeal analysis. The rejection acknowledges that Krizman does not teach every limitation of the claims in isolation. However, Krizman unequivocally teaches generating a signature peptide from FOLR1 (paragraph 10, line 8-9: “FOLR1…signature peptides”) and digestion of the sample to generate these signatures, while Testa teaches the capture/elution steps. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Krizman teaches both that paragraph 20 (separation by affinity techniques) is an alternative to LC but also that affinity techniques would only be used after LC. Applicant appears to be arguing that since paragraph 20 comes after paragraph 19, the contents of paragraph 20 must necessarily be practiced after the LC. This is not persuasive. As Applicant argues, the affinity separation techniques are taught as “another embodiment”, but does not require that this additional embodiment be practiced after LC. Further, there is no suggestion nor rationale which would prevent both affinity separation and LC being used. MPEP § 2144.06 cites Ex parte Quadranti, 25 USPQ2d 1071 in support of the conclusion that combining two compositions useful for the same purpose is prima facie obvious. In the same way, using two methods of separation prior to analysis with MS, where both of those methods are taught by Krizman, would have been prima facie obvious. Regarding the order, see MPEP 2141(II)(C): "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, Krizman teaches using LC/MS. Krizman also teaches another way to separate the peptide is by affinity techniques such as immunologically-based purification. Performing the steps in order as described in the rejection would have been obvious to one of ordinary skill in the art at the time of the invention because one of ordinary skill in the art is equipped to perform these steps in either order, rendering the order obvious without evidence of the critical nature of the order. 
It is also noted that Applicant provides no specific argument regarding Anderson, which teaches enrichment of peptides (e.g., immunoassay of Testa) prior to digestion, which in turn is prior to LC/MS (paragraph 47) because without this order, the concentrations might be to low to detect by LC/MS alone.
Applicant argues previous assays are not “sufficiently specific to FOLR1, e.g., do not distinguish between FOLR1 and other folate receptor family members”. No such specificity is claimed nor is evidence presented supporting the conclusion that these “previous assays” failed to detect FOLR1 at all, which is all that is claimed. Further, that some previous assay failed to provide sufficient specificity is not an argument nor evidence that the method of Testa—which uses an identical antibody to the instant method—suffers a similar deficiency.
Applicant argues that other assays require a “light acid wash step”; such a step is not precluded from the instant claims (“comprising”) nor is this step seemingly required by either Testa or Krizman.
Applicant argues that some assays “may” have inaccuracies when obtained from patients who previously received anti-FOLR1 antibody therapy. This is not persuasive because 1) no such population is claimed, 2) “some assays” is not probative of either the method of Krizman or Testa, and 3) absolute predictability is not required for a reasonable expectation of success, and so that there might be “inaccuracies” is insufficient to conclude that it was unreasonable to expect the method to detect FOLR1 at all.
Applicant argues the limit of detection is not present in the combination because the rejection fails to make obvious performing the elution step prior to the digestion step. This is not persuasive because the rejection articulates the rationale for this order and this argument is also addressed above.
Applicant argues antibodies other than the one claimed were not able to distinguish between FOLR1 in normal versus ovarian cancer patients “sufficient to allow correlative analysis of FOLR1 levels and the disease state. This is not persuasive because 1) no such correlative analysis is claimed and 2) that other antibodies could not provide the requisite detection is not probative of the antibody of Testa, which is the same antibody instantly used and therefore the method must be capable (“can”) of such detection. Moreover, applicant argues that those previous assays detected 25 ng/mL of the peptide. While Applicant has removed the phrase “at least” from claim 55, this does not alter the analysis. As stated in the rejection of record, on one hand, if the combined method detected less than 0.5ng/mL, it would clearly be able to detect 0.5 ng/mL. On the other hand, if the method as combined detected, e.g., 25 ng/mL, this still meets the limitations of the claim as the 0.5ng/mL detected was part of the total 25 ng/mL detected. The claim limitation is not to a limit of detection of the assay nor does it require detection of a sample containing only 0.5 ng/mL, only that the assay “can detect 0.5 ng/mL FOLR1 in a sample”, which it clearly can.
Further, Applicant presents no specific argument against the inclusion of Anderson, which explicitly teaches that pre-purification followed by digestion will enrich a sample such that it can be detected by LC/MS (paragraph 47).
Applicant argues the instant method has increased sensitivity than ELISA; this is not a useful comparison when the art of record rests on using, e.g., mass spectroscopy. Applicant argues the instant method has enhanced sensitivity in human plasma in the presence and absence of a FOLR1 targeting immunoconjugate; there are no claims limited to plasma, the prior art teaches the ability to detect FOLR1 in plasma, and no claim requires the presence of additional FOLR1 targeting immunoconjugate, which would be removed via the elution/digestion step described by the art.
While Applicant alleges unexpectedly superior results, such results must be commensurate in scope with the claimed invention (MPEP 716.02(d)). As Applicant’s allegations of superior results are realized under conditions far narrower than what is claimed, such secondary considerations cannot overcome the conclusion of obviousness.
Applicant makes no specific argument against the combination including either Anderson or Kiernan and so those arguments are not persuasive for the same reasons as above. Arguments regarding what Kiernan or Anderson does not teach or is silent on is a piecemeal analysis, as the rejection is based on a combination of references and Applicant points to no deficiency in either Anderson or Kiernan which is not addressed by the combination as articulated above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649